TANNER, P. J.
This is a petition in which a widow seeks to recover for the death of her husband, who was crossing Allens Avenue, a public street, for the purpose of entering his place of employment with the respondent corporation.
The deceased was struck by an automobile, driven by some person in no wise related to the defendant corporation, while so crossing Allens Avenue. We do not think that it can be successfully contended that the accident arose out of or in the course of the employment of the deceased. He was not engaged in his employment and was killed because subjected to the *58same risk winch any person would incur upon any public street. We think. that the authorities amply sustain this position.
For petitioner: .Sherwood, Heltzen & Clifford.
For respondent: Ralph T. Barnefield.
The petition is therefore denied and dismissed: